DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites a series of descriptors for the guide protrusion. The new recitation states, “wherein the guide protrusion is formed on a portion among the upper surface of the support member, …wherein the first side surface of the guide protrusion extends from a part of the first side of the support member toward the top portion, the second side surface of the guide protrusion extends from the second side of the support member toward the top portion, the third side surface of the guide protrusion extends from a part of the third side of the support member toward the top portion, and the fourth side surface of the guide protrusion contacts a part of the lower portion of the tip portion, wherein a horizontal length of the first side surface of the guide protrusion decreases from a bottom of the first side surface of the guide protrusion toward the top portion of the guide protrusion, the horizontal length of the first side surface extending in the horizontal direction”. This language did not appear in the original disclosure. The recitation “the guide protrusion is formed on a portion among the upper surface of the 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “the guide protrusion is formed on a portion among the upper surface of the support member” in claim 1 is unclear given that the term “among” should be used to reference a collection of items where instantly it only references one item. 

Claims not explicitly elaborated upon are also indefinite because they depend from an indefinite claim and do not add clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mefti et al. (previously cited) in view of Quan et al. (US PGPub No. 2010/0228203), Tamaru et al. (previously cited), and Desimone et al. (US PGPub No. 2018/0064920).
Mefti et al. teach microneedles that include tips composed of a drug in a material that is soluble when in the skin and a stiffening support structure that is envisioned as biostable materials such as metals and other water insoluble materials (see paragraphs 1 and 27-30; instant claim 1). The microneedle is described as having a distal tip made of the soluble material and a stiffening support, called a skeleton, which may be located inside, outside, or simultaneously inside and outside the distal tip (see paragraphs 28 and 37). The simultaneous configuration is further described in an embodiment where the skeleton may be both inside and on the external face of the soluble distal tip (see paragraph 37). Mefti et al. additionally teach a base at the bottom of the microneedles made of a rigid material to further increase the rigidity of the microneedle and ensure drug at the base of the microneedle penetrates completely into the skin (see paragraphs 67-68). Various configurations are envisioned where the tip is shown as a grey shaded region and the microneedle includes a base (instantly called a support member) coupled with a skeleton (guide protrusion) that extends along one side of the tip region 
    PNG
    media_image1.png
    117
    237
    media_image1.png
    Greyscale
 (see figure 4). The microneedles are depicted and described as pyramidal, where the substrate (base) on which the microneedles reside, the base (support member portion of guide), and skeleton (guide protrusion portion of guide) are shown as an integral unit that is coupled with the lower portion of the tip (see paragraph 35 and figure 3; instant claims 2 and 7). A pyramidal depiction in figure 3 appears to be quadrilateral, given the angle of the two sides that are shown.
    PNG
    media_image2.png
    270
    284
    media_image2.png
    Greyscale
. This shape has a cross section that gradually decreases from the bottom of the guide to the tip. The stiffening structure (guide protrusion) is optionally part of the sharp tip (see paragraph 35). Mefti et al. further teach the configuration of the microneedles with a quickly dissolving material between the tip and base/skeleton (support member/guide protrusion) such that quick removal of the substrate after application to skin permits release of the tips and their retention by the skin (see paragraph 70; instant claim 1). Such a configuration where a base (support member) and skeleton (guide protrusion) along one side are included is depicted in figure 5 
    PNG
    media_image3.png
    123
    252
    media_image3.png
    Greyscale
 , where the black region is the skeleton (guide protrusion) and base (support member), the striped region is the fast dissolving material, and the shaded region is the water soluble drug containing matrix. The skeleton (guide protrusion) may be a variety of shapes such as a stalk, a plate, a partial conical envelope, or one or more sides of a pyramid (see 
A pyramidal shape in the context of a microneedle is described by Quan et al. to be quadrangular, as one of a finite set of options (see paragraph 41).
Tamaru et al. teach a microneedle array for transdermal drug delivery that has a tip and guide portion (see abstract and paragraphs 95-99). They teach that the microneedles puncture the skin and are pulled out such that the tips remain in the skin after the substrate is removed to reduce burden upon the patient (see paragraph 41). This indicates that the coupling force between the tip and the guide is smaller than that between the tip and skin upon insertion (see paragraph 41; instant claim 1). The tips left behind in the skin then dissolve (see paragraph 19). One embodiment is pictured below:

    PNG
    media_image4.png
    280
    488
    media_image4.png
    Greyscale

The elements 43 are taught as protrusions that reinforce the conical microneedle tip 45 internally (see paragraph 189-190). While providing support, they do not extend to the sharp tip of the needles and only occupy a region in the lower portion of the tip. Another embodiment is detailed as shown below:

    PNG
    media_image5.png
    302
    454
    media_image5.png
    Greyscale

The elements 11 and 13 are a tip portion with a perpendicular part that is left behind in the skin upon use (see paragraphs 42 and 98). Element 5, the microneedle, is composed of the tip (elements 11 and 13) as well as the microneedle base (element 7). Here the microneedle is a cylinder topped with a conical tip and the point of view is down the midline, if cut vertically (see paragraphs 130-144). If viewed with the terminology of Mefti et al., element 7 is a cylindrical envelope shaped skeleton that is inside and on the external face of the microneedle 5, but does not include the point of the tip. 
Desimone et al. teach dissolvable microneedles for drug delivery that have breakable supports called perforations as shown below:

    PNG
    media_image6.png
    464
    781
    media_image6.png
    Greyscale

(see abstract,  paragraph 98, and figure 3). The chemical perforation is a material that breaks down after insertion into the skin such that the end of the needles would remain after removal of the base (see paragraph 125). In essence, figure 3C has an embodiment where the lower section of the microneedle beneath the line of perforation acts as a support member and guide protrusion, in the instant claim terminology, where the guide protrusion is wedge shaped. In addition, the guide protrusion forms part of the walls/faces of the microneedle shape of which a portion is ultimately left behind after insertion into the skin like in Tamaru et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the four sided pyramidal microneedle array of Mefti et al. with a water soluble tip, including a fast dissolving section in contact with the base and skeleton, and a non-water soluble integral base (support member) and skeleton (guide protrusion). The choice of four sides for the pyramid would have been obvious given the depiction by Mefti et al. and description by Quan et al. of this number of sides as one of a finite set of options. It also would have been obvious to 


Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered. In light of the amendment to the claims, the previous grounds of rejection are withdrawn and new grounds of rejection are presented in their place. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615